      Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,                Civil Action No. 1:18-cv-00681-RJL
    v.                                          Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




  PLAINTIFF’S MOTION AND MEMORANDUM IN SUPPORT OF MOTION FOR
              SANCTIONS AGAINST DEFENDANT BUTOWSKY




                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    Attorneys for Plaintiff Aaron Rich
         Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 2 of 11



                                        INTRODUCTION

       On July 31, 2019, the Court ordered Defendant Edward Butowsky to produce documents

in response to Plaintiff Aaron Rich’s discovery requests. Defendant Butowsky has not complied

with that Order, and his production of documents remains woefully deficient five months later.

By this Motion, Plaintiff respectfully asks the Court to enforce its Order and enter appropriate

sanctions against Defendant Butowsky for failing to heed it.

                                        BACKGROUND

       Plaintiff filed this lawsuit in March 2018.        Dkt. 3.    The Court denied Defendant

Butowsky’s motion to dismiss or transfer the case on March 29, 2019. See 3/29/19 Minute Order.

On April 22, 2019, Plaintiff served his First Set of Requests for Production of Documents (“First

RFP”) on Defendant Butowsky. See Dkt. 63-1. Defendant Butowsky did not respond to the First

RFP by his May 22, 2019 deadline to do so. See Fed. R. Civ. Pr. 34(b)(2)(A). Nor did Defendant

Butowsky subsequently respond to the First RFP, notwithstanding repeated correspondence from

Plaintiff’s counsel requesting that he do so. See, e.g., Dkt. 63-2. On June 13, 2019, Plaintiff filed

a Motion to Compel Defendant Butowsky’s response to the First RFP. See Dkt. 63. On July 31,

2019, the Court granted Plaintiff’s Motion to Compel and ordered Defendant Butowsky to respond

to Plaintiff’s discovery requests within 21 days. See Dkt. 75 at 5:1112.

       During its July 31, 2019 status conference, the Court instructed the parties to submit a

proposed Scheduling Order. The parties did so on August 16, 2019, Dkt. 77, and the Court entered

the Scheduling Order on September 5, 2019, Dkt. 80. By the parties’ stipulation, the Scheduling

Order sets January 27, 2020, as the close of fact discovery.

       In August 2019, Defendant Butowsky’s counsel served Plaintiff’s counsel with 525

documents, followed by 11 documents in September 2019. See Declaration of Meryl Governski


                                                 1
         Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 3 of 11



(“Governski Decl.”) Exs. 1, 2.1 Defendant Butowsky’s production of documents was wholly

inadequate, as detailed in correspondence from Plaintiff’s counsel to Defendant Butowsky’s

counsel, incorporated herein by reference. See Governski Decl. Ex. 3. For example, Defendant

Butowsky did not produce audio recordings, phone records, social media information, video

recordings (beyond a few selective snapshots of messages incidentally attached to some emails),

messaging on platforms that Defendant Butowsky is known to have used (such as Signal, proton

mail, and gizmo), or emails from accounts other than a limited and plainly deficient production

from one Gmail account. See Governski Decl. Ex. 3 at 23-26, 36. Defendant Butowsky also failed

to produce responsive communications between himself and third parties, as evident from those

third parties’ productions in response to subpoenas in this case. See id. at 22, 45; see also

Escamilla v. Nuyen, 2015 WL 4245868, at *3 (D.D.C. July 14, 2015) (party must supplement



1
   Defendant Butowsky has been represented on and off by numerous counsel since this lawsuit
was first filed in March 2018. From May 17, 2018, to June 26, 2018, Defendant Butowsky was
represented by Ty Clevenger and Kenneth A. Martin. See Dkt. 20; Dkt. 32; Dkt. 37. On June 26,
2018, Mr. Clevenger withdrew his motion to appear pro hac vice after a federal court in New York
denied a similar motion there, citing Mr. Clevenger’s conduct. See Dkt. 21; Dkt. 24; Dkt. 31; Dkt.
32. On August 27, 2018, Mr. Martin filed a motion to withdraw as counsel, citing “irreconcilable
differences” with Mr. Butowsky, Dkt. 37, and the Court granted that motion in a Minute Order
dated September 4, 2018. From September 2018 until July 2019, Mr. Butowsky chose to proceed
pro se. Beginning on July 9, 2019, Mr. Butowsky was represented by Philip Harvey; however, on
October 11, 2019, Mr. Harvey filed a motion to withdraw, citing “irreconcilable differences” with
Mr. Butowsky. Dkt. 66; Dkt 82. Plaintiff opposed Mr. Harvey’s withdrawal and notified the Court
that Plaintiff was concerned that it would exacerbate Defendant Butowsky’s ongoing refusal to
cooperate with discovery, as has proven to be the case. See Dkt. 85. On November 13, 2019, Eden
Quainton entered a notice of appearance on behalf of Defendant Butowsky, see Dkt. 92, which
was about a week after he entered a notice of appearance on behalf of Defendant Matthew Couch,
see Dkt. 90, whom Mr. Quainton had been advising since August 2019, see, e.g. Dkt. 76.
Defendant Butowsky is not indigent. He has the resources to retain counsel and has been
represented without interruption by counsel in other active litigation in which he is involved,
including the litigation in which he has sued Plaintiff’s counsel. See Butowsky v. Gottlieb et al.,
2019-cv-000180 (E.D. Tex.) (“Texas Lawsuit”); see also Butowsky v. Folkenflik, et al., 2018-cv-
000442 (E.D. Tex.). Defendant Butowsky’s refusal or inability to retain suitable counsel in this
matter does not excuse him from complying with his discovery obligations and the Court’s Order.

                                                2
         Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 4 of 11



production “‘if the party learns that in some material respect’ the response is incorrect

or incomplete”) (quoting Fed. R. Civ. P. 26). And while Defendant Butowsky appears to have

withheld significant numbers of documents based on claims of privilege, he failed to disclose that

fact to Plaintiff and, to date, has not provided any kind of a privilege log.

       From August through November 2019, Plaintiff’s counsel attempted to secure Defendant

Butowsky’s compliance with his discovery obligations and this Court’s July 31 order. See

generally, e.g., Governski Decl. Ex. 3. Finally, on November 22, 2019, Defendant’s counsel

committed in writing to complete Defendant Butowsky’s document production, including a

privilege log, by Christmas 2019. See Governski Decl. Ex. 4 at 1 (11/23/19 1:56 p.m. Email from

E. Quainton to J. Riley (“I can also confirm the dates and deliverables for document production

with respect to Mr. Butowsky as set forth in your email.”) (emphasis added)); see also id. at 2

(11/23/19 1:14 p.m. Email from J. Riley to E. Quainton (“We all expect that Mr. Butowsky will

provide a complete document production by Christmas at the latest.”)); Governski Decl. Ex. 5 at

1 (12/2/2019 9:30 p.m. Email from E. Quainton to J. Riley (“I don’t feel comfortable giving you

a date certain other than before Christmas (December 23rd)”) (emphasis added)). In reliance on

Defendant Butowsky’s counsel’s commitment to complete Defendant Butowsky’s document

production by Christmas, Plaintiff’s counsel granted Defendant Butowsky’s request for an

extension to respond to written discovery and withheld filing this Motion. See, e.g., Governski

Decl. Ex. 4 at 2 (“Plaintiff has agreed to extend, to 12/6, the deadline for Mr. Butowsky to respond

to Plaintiff’s Second Set of Interrogatories. We have done so in reliance on the following

commitments from you . . . .”). 2



2
  On December 1, 2019, Plaintiff’s counsel provided Defendant Butowsky’s counsel with search
terms to use to locate potentially responsive documents, as Defendant Butowsky’s counsel
previously rejected Plaintiff’s counsel’s invitation for Defendant Butowsky to propose search
                                                  3
         Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 5 of 11



       On December 23, 2019—the date on which Defendant’s counsel had committed to

complete Defendant Butowsky’s document production—Defendant’s counsel sent Plaintiff’s

counsel an email stating that Defendant would not fulfill his commitment after all and was not in

a position to produce documents. See Governski Decl. Ex. 7. Defendant’s counsel’s email came

without any prior indication that Defendant Butowsky would be unable to complete his document

production by Christmas, as promised. Defendant’s counsel reported that he had located more

than six thousand potentially responsive documents that had not yet been produced, and he

reported that Defendant’s counsel had not yet even searched a number of Defendant Butowsky’s

devices and accounts. Id. As of the date of this filing, and with one exception, 3 Defendant

Butowsky has not produced a single document since his clearly deficient production in

August/September, thereby necessitating this Motion.

       While Defendant Butowsky has refused to respond to Plaintiff’s discovery requests, he

continues to litigate his frivolous lawsuit as a plaintiff against Plaintiff’s counsel in federal court

in Texas. 4 He also actively has pursued his own discovery in this case, having served on Plaintiff


terms. See Governski Decl. Ex. 3 at 45 (“In addition to requesting that Mr. Butowsky comply with
the Court’s order by producing all responsive materials in his custody and control, we request that
Mr. Butowsky provide us a detailed accounting of his process, including but not limited to: (1) all
search terms he used; (2) the accounts and platforms he searched (e.g. email addresses; Social
Media accounts; cell phones; applications); and (3) the specific way he performed each search.”);
Governski Decl. Ex. 6 at 2, 5-6 (providing search terms).
3
 Defendant Butowsky recently produced one audio file—but only once Plaintiff’s counsel became
aware of its existence and demanded its production after Defendant Butowsky posted it publicly
on his Twitter feed.
4
  Defendant Butowsky has continued to prosecute his lawsuit against certain of Plaintiff’s counsel
despite this Court notifying Mr. Harvey on July 31, 2019, that it “would strongly recommend that
you talk to your client, while proceeding on this track here, the wisdom of agreeing to the motion
to dismiss the suit against the lawyers for Boies Schiller down there.” Dkt. 75 at 21:19-23. Instead
of heeding the Court’s “strong[ ] recommend[ation]” and dismissing the Texas litigation,
Defendant Butowsky filed an amended complaint in Texas on the same day as the July 31, 2019,
status conference in this case. See Texas Lawsuit Dkt. 101. Plaintiff’s counsel have filed a
renewed motion to dismiss, which has been fully briefed since September 5, 2019, as well as a
                                                  4
         Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 6 of 11



16 interrogatories, 30 requests for production of documents, and 26 requests for admission. See

Governski Decl. ¶ 3. 5 Plaintiff has responded to all of those discovery requests by the deadlines

for doing so and never once has requested an extension from Defendant or this Court. See

Governski Decl. ¶ 4. Plaintiff’s counsel has expended significant time and resources collecting,

reviewing, and producing documents in response to Defendants’ discovery requests, including by

reviewing close to 12,000 documents and producing 1,278 documents totaling 2,245 pages.

Governski Decl. ¶ 5.

                                  STANDARD OF REVIEW

       Where, as here, a court has entered an order granting a motion to compel discovery, Rule

37(a) provides that “the court must, after giving an opportunity to be heard, require the party or

deponent whose conduct necessitated the motion, the party or attorney advising that conduct, or

both to pay the movant’s reasonable expenses incurred in making the motion, including attorney’s

fees” unless “(i) the movant filed the motion before attempting in good faith to obtain the

disclosure or discovery without court action; (ii) the opposing party’s nondisclosure, response, or

objection was substantially justified; or (iii) other circumstances make an award of expenses

unjust.” Fed. R. Civ. P. 37(a)(5)(A) (emphasis added).




Rule 11 motion, which has been fully briefed since November 5, 2019. See Texas Lawsuit Dkt.
104-05, 115, 128-29 156; Dkt. 172; Dkt. 176. Plaintiff’s motion for an anti-suit injunction
enjoining Defendant Butowsky from pressing the Texas Lawsuit remains pending before this
Court. See Dkt. 52. Meanwhile, Defendant Butowsky has filed new lawsuits relating to the same
subject matter as before this Court. See, e.g., Butowsky v. Democratic National Committee et al.,
Dkt. 19-cv-00582 (E.D. Tex) (filed August 1, 2019; dismissed voluntarily without prejudice
December 20, 2019); Butowsky v. Wigdor et al, Dkt. 19-cv-00577 (E.D. Tex.) (filed July 31, 2019).
5
  Defendant Butowsky served his first Interrogatories on October 4, 2019. Defendant Butowsky
served his second Interrogatories, first Requests for Production, and first Requests for Admission
on November 6, 2019.

                                                5
          Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 7 of 11



        In addition, where, as here, a court enters an order granting a motion to compel discovery

and the responding party thereafter fails to obey that order, “the court where the action is pending

may issue further just orders,” including orders “directing that the matters embraced in the order

or other designated facts be taken as established for purposes of the action, as the prevailing party

claims”, “prohibiting the disobedient party from supporting or opposing designated claims or

defenses, or from introducing designated matters in evidence, “rendering a default judgment

against the disobedient party,” or “treating as contempt of court the failure to obey any order except

an order to submit to a physical or mental examination.” Fed R. Civ. P. 37(b)(2)(A). The

“sanctions enumerated under Rule 37(b)(2)(A) are neither exhaustive nor mutually exclusive,” and

“the Court may impose any number or type of sanctions it deems necessary.” Shatsky v. Syrian

Arab Republic, 312 F.R.D. 219, 225 n.15 (D.D.C. 2015) (Leon, J.); see also Davis v. D.C. Child

& Family Servs. Agency, 304 F.R.D. 51, 60 (D.D.C. 2014).

                                            ARGUMENT

        Defendant Butowsky has had eight months to collect and produce documents in response

to Plaintiff’s First RFP, and he has been under this Court’s Order to do so for five months.

Defendant Butowksy has flouted his discovery obligations under the Federal Rules, the rules of

this Court, and this Court’s July 31 Order. Defendant Butowsky has engaged in a months-long

campaign of delay in which he has repeatedly offered excuses for what appears to be willful

noncompliance—and those excuses appear utterly frivolous in light of his ability to serve

discovery on Plaintiff and third parties in this litigation, and his active pursuit of frivolous lawsuits

against Plaintiff’s counsel and others in Texas, not to mention his active online presence in which

he has posted Tweets and videos about the subject matter of this lawsuit.                      See, e.g.,

https://twitter.com/EdButowsky/status/1206940836086321155.                Aside    from    a    deficient



                                                   6
          Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 8 of 11



production of documents in August/September—which was untimely made only after the Court

ordered it and after Defendant Butowsky had waived his right to object—Defendant Butowsky has

not produced any document discovery (apart from the aforementioned single audio file he first

publicly shared) in this case and now admits that he has not even engaged in a thorough search for,

let alone a review of, potentially thousands of responsive documents. Defendant Butowsky’s

conduct has prejudiced Plaintiff, who has been unable to use Defendant Butowsky’s documents to

build his case and to examine and identify witnesses. See Shatsky, 312 F.R.D. at 227 (D.D.C.

2015).

         Given the unique circumstances presented here, including Defendant Butowsky’s dilatory

conduct throughout the history of this litigation, Plaintiff respectfully requests that the Court afford

relief pursuant to Rule 37:

         First, the Court should hold Defendant Butowsky in contempt of the Court’s July 31 order

and should issue penalties accruing against him daily until such time as he has completed his

production of documents in response to Plaintiff’s discovery requests. See, e.g., Comm’ns Imp.

Exp. S.A. v. Republic of the Congo, 2017 WL 6626205, at *2 (D.D.C. Mar. 31, 2017) (Leon, J.)

(holding defendant in contempt for failure to comply with this Court’s order granting motion to

compel discovery responses and entering an order to show cause for why defendant should not pay

$5,000 per week and doubling up to $80,000 per week until compliance). 6




6
  See also United States v. Dynamic Visions Inc., 2015 WL 350684, at *4 (D.D.C. Jan. 28, 2015)
(entering order to show cause for contempt in “light of this continuing and substantial non-
compliance with the Court’s discovery orders”); accord Dist. Title v. Warren, 2018 WL 8798745,
at *1 (D.D.C. Aug. 1, 2018) (holding defendant’s attorney in “civil contempt for violating clear
and unambiguous orders issued by this Court” pertaining to deposition appearance, and imposing
a fine of $1,000 per day until compliance).

                                                   7
          Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 9 of 11



        Second, the Court should order Defendant Butowsky to pay Plaintiff’s reasonable fees and

costs associated with the filing of its motions to compel Defendant Butowsky’s compliance with

discovery requests, including this Motion. Such sanctions are mandatory under Rule 37(a)(5)(A),

and available pursuant to Rule 37(b). 7

        Third, the Court should include in its Order a finding that Defendant Butowsky has waived

all objections that he otherwise might have asserted over documents. See Fed. R. Civ. P. 34(b)(2)

(“The party to whom the request is directed must respond in writing within 30 days after being

served . . . . the response must either state that inspection and related activities will be permitted

as requested or state with specificity the grounds for objecting to the request . . . .”); Byrd v. Reno,

1998 WL 429676, at *8 (D.D.C. Feb. 12, 1998) (“[T]he federal courts have held that a failure to

file an objection to a request for production of documents may be deemed a waiver.”).

        Fourth, the Court should make clear that Defendant Butowsky is precluded from relying

on any document, or any testimony relevant to such document, that he has not produced. See, e.g.,

McNair v. Dist. of Columbia, 325 F.R.D. 20, 22 (D.D.C. 2018) (barring party from “using at

summary judgment or at trial any document” not disclosed); Shatsky, 312 F.R.D. at 229 (D.D.C.

2015) (Leon, J.) (precluding offending party from relying on documents “untimely produced in

this litigation”).




7
  See, e.g., DL v. Dist. of Columbia, 251 F.R.D. 38, 49 (D.D.C. 2008) (the language of Rule
37(a)(5)(A) “itself is mandatory, dictating that the Court must award expenses upon granting a
motion to compel disclosure unless one of the specified bases for refusing to make such an award
is found to exist”) (internal quotation marks omitted). None of the enumerated exceptions to that
rule applies here. Plaintiff filed his motions only after “attempting in good faith to obtain the
disclosure or discovery without court action”, Defendant Butowsky’s “nondisclosure, response, or
objection” has not been “substantially justified”, and there are no “other circumstances make an
award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A)(i), (ii) (iii).

                                                   8
        Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 10 of 11



       Finally, Plaintiff notes that Defendant Butowsky’s deposition is scheduled for January 16,

2020. Plaintiff reserves his right to seek additional deposition time with Defendant Butowsky, at

Defendant Butowsky’s expense, for questioning relevant to documents that Defendant Butowsky

has not produced as of the date of the filing of this Motion.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court grant this Motion

and enter the accompanying Proposed Order. 8


Dated: December 30, 2019
                                                /s/ _Joshua P. Riley_______________
                                                JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                BOIES SCHILLER FLEXNER LLP
                                                1401 New York Ave NW, Washington DC 20005
                                                Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                jriley@bsfllp.com
                                                mgovernski@bsfllp.com

                                                MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                WILLKIE FARR GALLAGHER LLP
                                                1875 K Street NW, Washington, DC 20006
                                                Tel: (202) 303-1442 / Fax: (202) 303-2000
                                                mgottlieb@willkie.com

                                                Attorneys for Plaintiff Aaron Rich




8
 Pursuant to Local Rule 7(m), Plaintiff’s counsel certifies that it attempted to meet and confer
with Defendant Butowsky’s counsel to try to avoid this Motion, and Plaintiff’s counsel
understands that Defendant Butowsky will oppose this Motion.

                                                 9
        Case 1:18-cv-00681-RJL Document 93 Filed 12/30/19 Page 11 of 11



                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on December 30, 2019, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.



Dated: December 30, 2019

                                           /s/ _Joshua P. Riley_______________
                                           JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                           MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                           BOIES SCHILLER FLEXNER LLP
                                           1401 New York Ave NW, Washington DC 20005
                                           Tel: (202) 237-2727 / Fax: (202) 237-6131
                                           jriley@bsfllp.com
                                           mgovernski@bsfllp.com
